DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/775,969 filed on September 9, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are still pending, with claims 1, 5-8 and 12-15 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112(f) Interpretations
Applicant’s amendments to claims 8-14 are sufficient such that claims 8-14 are no longer interpreted under 112(f).

Response to Arguments
On pages 13-14 of the remarks filed September 9, 2021, Applicant argues:
The Office asserts that these elements are taught by paragraphs [0012], [0013], [0015]-[0019], and [0021]-[0023] of Kirchner. In Kirchner, charging-current requests are transmitted to the control unit by each vehicle that is connected to the charging coupler sockets (Kirchner, [0012]). However, the connection of the vehicle is authorized based on the authorization of the vehicle being compared to stored proof of authorization, such as credit card numbers, cell phone numbers, charging subscription identifications, prepaid account identifications or other authorization or payment information (Kirchner, [0015]). Accordingly, the charging-current request and the authorization perform different functions. 
When all of the electric coupler sockets are switched off for a predetermined period of time, then the above-described authorization interrogation and the transmission of charging-current requests are carried out upon energization at the end of the predetermined period of time (Kirchner, [0020]). Using a signal-outputting command, these detected, authorized vehicles are induced by the control unit to output a signal Kirchner, [0023]). In this manner, all vehicles that have an authorization are identified from the outside via the outputting of a signal (Kirchner, [0023]). Therefore, when the sockets are turned off both the charging-current request and the authorization are sent. 
The charging-current request is not a profile. Instead, the charging-current request registers a new vehicle with the control unit based on an amount of charging current that is one of requested by the vehicle or is received by the vehicle via the electric coupler socket (Kirchner, [0015]). The authorization is not a charging profile and does not include at least one charging parameter. Instead, as described above, the authorization includes credit card numbers, cell phone numbers, charging subscription identifications, prepaid account identifications or other authorization or payment information (Kirchner, [0015]). Therefore, Kirchner does not teach or suggest comparing the first charging profile to the second charging profile and identifying at least one charging parameter in the first charging profile that different from a corresponding charging parameter in the second charging profile. Accordingly, for at least this additional reason claim 7 is not obvious under Staugaitis in view of Kirchner and withdrawal of the rejection of claim 7 is respectfully requested.

Examiner respectfully disagrees. A charging-current request is a particular configuration setting for a particular vehicle, and according to the broadest reasonable interpretation would meet the limitation of a “profile”.
The remainder of Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983 in view of Mere US PGPUB 2019/0315236.
Regarding claims 1, 8 and 15, Staugaitis discloses a system for policing charging behavior [fig. 1, abs.], comprising:
a processor  [par. 70];
an identification module, implemented via the processor, configured to iteratively identify a currently charging vehicle receiving charge from a charging station during a current charging session, wherein the currently charging vehicle is identified as a first vehicle in a first iteration and a second vehicle in a second iteration [pars. 36-42, 64 & 88; microprocessor 30 with a memory executes  a program which identifies the vehicle 12 (pars. 81-87) and starts a charging session and then periodically audits the attached vehicle to determine whether a different vehicle (i.e. “Charlie’s vehicle” instead of “Alice’s vehicle”) has been attached];
a difference module, implemented via the processor, configured to determine a first difference between the first vehicle and the second vehicle [pars. 36-42, 64 & 88; microprocessor 30 of the management device audits the signature of the connected car, and if it determines that the signature and therefore vehicle is different, then the charging session can be terminated]; and 
a charge module, implemented via the processor, configured to modify the current charging session based on a difference [pars. 36-42, 64 & 88; the processor 30 can modify the charging session by ending by opening the contactor 34 based on an invalid signature from a different vehicle].
Staugatis does not explicitly disclose verifying the first difference by determining a second difference between the first vehicle and the second vehicle, wherein the second difference is different than the first difference or a difference being a verification of the first difference with the second difference.
However, Mere discloses a vehicle charging system [abs.] which verifies the first difference by determining a second difference between the first vehicle and the second vehicle, wherein the second difference is different than the first difference and the difference being a verification of the first difference with the second difference [par. 54; verification of the vehicle involves a plurality of characteristics including the vehicle license plate, the color of the vehicle and make/model; the plurality of characteristics, different among different vehicles are together used to verify the vehicles (thus, “verifying the first difference with the second difference”)].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugatis to further include  verifying the first difference by determining a second difference between the first vehicle and the second vehicle, wherein the second difference is different than the first difference or and the difference being a verification of the first difference with the second difference for the purpose of increasing the accuracy of the verification, and since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 8, the method steps would have been inherent based on the teachings of the Staugaitis reference, above, as pertains to rejection of the apparatus of claim 1.

Regarding claims 3, 10 and 17, Staugaitis discloses wherein the charge module is configured to modify the current charging session by terminating the current charging session thereby causing the charging station to stop charging the second vehicle [pars. 36-42, 64 & 88; the charging supply is disconnected if a second vehicle is detected].

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983 in view of Mere US PGPUB 2019/0315236, and further in view of Solomon et al. US PGPUB 2015/0202975.
Regarding claims 2, 9 and 16, Staugaitis discloses wherein the identification module is configured to perform the second iteration [pars. 36-42, 64 & 88].
Staugatis does not explicitly disclose wherein the identification module is configured to perform the second iteration in response to a pause in the current charging session.
However, Solomon discloses wherein the identification module is configured to perform the second iteration in response to a pause in the current charging session [figs. 3; step 325; pars. 58, 64, 66, charging session is started, step 330 vehicle is disconnected before session is up (pause), step 410, vehicle has a chance to reconnect 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugaitis to further include wherein the identification module is configured to perform the second iteration in response to a pause in the current charging session for the purpose of ensuring that a charging slot that is reserved for a specific vehicle is granted to that specific vehicle rather than a different vehicle, as taught by Solomon (pars. 59 & 59-61).

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983, in view of Mere US PGPUB 2019/0315236 and further in view of Turner et al. US PGPUB 2011/0213656.
Regarding claims 4, 11 and 18, Staugaitis does not explicitly disclose wherein the charge module is configured to modify the current charging session by completing the current charging session and initiating a next charging session having different charging parameters that the current charging session.
However, Turner discloses a vehicle charging system wherein the charge module is configured to modify the current charging session by completing the current charging session and initiating a next charging session having different charging parameters that the current charging session [fig. 3, steps 353-370 and 301; if a vehicle has started a charging session (step 353) and then is unplugged (step 358) the session can be 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugaitis to further include  wherein the charge module is configured to modify the current charging session by completing the current charging session and initiating a next charging session having different charging parameters that the current charging session for the purpose of charging the correct user the correct amount for a charging/parking session, as taught by Turner (pars. 62-64).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983 in view of Mere US PGPUB 2019/0315236, and further in view of Bode US PGPUB 2020/0130643.
Regarding claims 5, 12 and 19, Staugaitis does not explicitly disclose wherein the identification module is further configured to identify a first media access control (MAC) address associated with the first vehicle and a second MAC address associated with the second vehicle, and wherein the difference module is configured to determine the first difference or the second difference by comparing the first MAC address to the second MAC address.
However, Bode discloses a vehicle charging system wherein the identification module is further configured to identify a first media access control (MAC) address associated with the first vehicle and a second MAC address associated with the second first difference or the second difference by comparing the first MAC address to the second MAC address [pars. 53-55; identification and distinguishing of the vehicles can be accomplished using the MAC addresses of the vehicles].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugaitis to further include wherein the identification module is further configured to identify a first media access control (MAC) address associated with the first vehicle and a second MAC address associated with the second vehicle, and wherein the difference module is configured to determine the first difference or the second difference by comparing the first MAC address to the second MAC address for the purpose of protecting against manipulation by malicious charging station users, as taught by Bode (par. 55).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983 in view of Mere US PGPUB 2019/0315236 and further in view of Fincham et al. US PGPUB 2010/0017249.
Regarding claims 6 and 13, Staugaitis does not explicitly disclose wherein the identification module is further configured to receive image data from station sensors of the charging station, wherein the image data includes image data associated with the first vehicle and the second vehicle, and wherein the difference module is configured to determine the first difference or the second difference includes comparing the image data associated with the first vehicle to the image data associated with the second vehicle.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugaitis to further include wherein the identification module is further configured to receive image data from station sensors of the charging station, wherein the image data includes image data associated with the first vehicle and the second vehicle, and wherein the difference module is configured to determine the first difference or the second difference includes comparing the image data associated with the first vehicle to the image data associated with the second vehicle for the purpose of identifying a vehicle, as taught by Fincham (pars. 24, 54 & 80).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Staugaitis et al. US PGPUB 2011/0213983 in view of Mere US PGPUB 2019/0315236 and further in view of Kirchner et al. US PGPUB 2012/0150360.
Regarding claims 7, 14 and 20, Staugaitis discloses wherein the identification module is further configured to detect a first charging profile associated with the first vehicle a second charging profile associated with the second vehicle; and wherein the 
However, Kirchner discloses a vehicle charging system wherein the identification module is further configured to detect a first charging profile associated with the first vehicle a second charging profile associated with the second vehicle; and wherein the difference module is further configured to determine the first difference or the second difference the first charging profile to the second charging profile and identifying at least one charging parameter in the first charging profile that different from a corresponding charging parameter in the second charging profile [pars. 12-13, 15-19 and 21-23; charging current requests are used to identify the vehicles and distinguish between the vehicles by comparing the charging currents with a known amount to detect unauthorized vehicles].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Staugaitis to further include wherein the identification module is further configured to detect a first charging profile associated with the first vehicle a second charging profile associated with the second vehicle; and wherein the difference module is further configured to determine the first difference or the second difference the first charging profile to the second charging profile and identifying at least one charging parameter in the first charging profile that different from a corresponding charging parameter in the second charging profile for the purpose of identifying unauthorized vehicles, as taught by Kirchner (pars. 13 & 21-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859